          Case 1:20-cv-08352-JPC Document 18 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CALVIN REED,

                                 Plaintiff,
                                                                     1:20-CV-8352 (JPC)
                         -against-
                                                                           ORDER
 CITY OF NEW YORK et al.,

                                 Defendants.

JOHN P. CRONAN, United States District Judge:

        On August 31, 2021, the Court received a voicemail from an individual who identified

himself as Plaintiff Calvin Reed. The caller explained that he had questions about the Court’s

Order of Service, see Dkt. 15, and requested that the Court make a telephone call to Plaintiff’s wife

in order to provide answers. The caller stated that he requested this form of communication

because the Court would not be able to call him directly as he is currently incarcerated.

        The Court is unable to call Plaintiff’s wife to answer questions about a Court order.

However, the Court directs Plaintiff to contact the Pro Se Intake Unit with any procedural questions

he may have. Plaintiff may contact the Pro Se Intake Unit by telephone at (212) 805-0175.

Additional information regarding the Pro Se Intake Unit can be found by visiting the following

website: https://www.nysd.uscourts.gov/prose.

        The Court further directs plaintiff to the NYLAG Legal Clinic for Pro Se Litigants in the

Southern District of New York, which is a free legal clinic staffed by attorneys and paralegals to

assist those who are representing themselves or planning to represent themselves in civil lawsuits

in the Southern District of New York. Plaintiff may make an appointment with the NYLAG Legal

Clinic by visiting https://www.nysd.uscourts.gov/attorney/legal-assistance or calling (212) 659-

6190.
         Case 1:20-cv-08352-JPC Document 18 Filed 09/01/21 Page 2 of 2




     The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

     SO ORDERED.

Dated:   August 31, 2021
         New York, New York

                                                           JOHN P. CRONAN
                                                        United States District Judge




                                               2
